[Cite as State v. Walker, 2012-Ohio-2523.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                         Hon. William B. Hoffman, J.
                                                   Hon. Sheila G. Farmer, J.
-vs-
                                                   Case No. 12CA0001
GARY D. WALKER

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Richland County Common
                                               Pleas Court, Case No. 2009CR00052D


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                         June 6, 2012


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


KEN EGBERT, JR.                                GARY D. WALKER
Special Prosecuting Attorney                   Inmate No. 554-324
One Government Center, #1340                   c/o Richland Correctional Inst.
Toledo, Ohio 43604                             1001 Olivesburg Road
                                               Mansfield, Ohio 44901
Richland County, Case No. 12CA0001                                                     2

Hoffman, J.


       {¶1}   Defendant-appellant Gary D. Walker appeals his sentence entered by the

Richland County Court of Common Pleas. Plaintiff-appellee is the state of Ohio.

                                 STATEMENT OF THE CASE

       {¶2}   After the commencement of a jury trial in the Richland County Court of

Common Pleas, Appellant indicated he would change his pleas to forty-seven felony

counts, including engaging in a pattern of corrupt activity, forgery, and theft, with

forfeiture specifications. The trial court conducted a change of plea hearing outside the

presence of the jury and accepted Appellant's pleas of guilty. The trial court then

sentenced Appellant to a total of twelve years in prison. The sentencing entry included

an order Appellant serve three years of mandatory post release control.

       {¶3}   Appellant filed a notice of appeal from his 2009 convictions and sentence

on July 1, 2009. However, on September 24, 2009, this Court dismissed the appeal

upon Appellant's motion.

       {¶4}   On September 28, 2009, Appellant filed a pro se “motion for sentencing,”

claiming the trial court had not properly advised him of the consequences of post-

release control violations.

       {¶5}   On December 7, 2009, Appellant filed an “urgent motion to take judicial

notice,” apparently seeking resentencing.

       {¶6}   On December 30, 2009, the trial court conducted a video conference

hearing to notify Appellant of his PRC obligations. The next day, December 31, 2009,

Appellant filed a motion to withdraw his guilty pleas, citing Crim.R. 32.1. He

subsequently added a memorandum in support thereof.
Richland County, Case No. 12CA0001                                                         3


        {¶7}   On January 14, 2010, Appellant filed a motion to dismiss counts two

through thirty-four of his indictment, alleging lack of jurisdiction of the grand jury.

        {¶8}   On March 24, 2010, the trial court denied Appellant's motion to withdraw

guilty pleas. Appellant did not appeal that denial.

        {¶9}   On April 12, 2010, Appellant filed a “motion for final judgment,” asserting

the trial court had not disposed of the odd-numbered counts in the indictment (three

through forty-three), as well as, two other counts in the indictment (forty-four and forty-

six).

        {¶10} In the interim, the trial court had yet to issue a written judgment entry

addressing the results of the PRC video hearing of December 30, 2009. Accordingly, on

July 28, 2010, the trial court issued a judgment entry stating, inter alia, Appellant “has

been notified personally of the consequences of a post-release control violation

pursuant to R.C. 2929.19(B)(3)(e) * * *.”

        {¶11} On August 27, 2010, Appellant filed a “motion for re-sentencing to correct

void sentence.”

        {¶12} On September 7, 2010, the trial court filed an amended sentencing entry.

This entry was virtually identical to the sentencing entry of June 2, 2009, but it specified,

per the agreement of the parties at the 2009 change of plea hearing, each odd-

numbered count (three through forty-three) was merged into its preceding even-

numbered count. Count forty-four was dismissed, while count forty-six was merged into

count forty-five.

        {¶13} On September 28, 2010, Appellant filed a notice of appeal of the

September 7, 2010 amended sentencing entry.
Richland County, Case No. 12CA0001                                                    4


      {¶14} Via Opinion and Judgment Entry of August 10, 2011, this Court held the

issues raised on appeal were barred under the doctrine of res judicata. State v. Walker,

No. 10 CA 116, 2011-Ohio-4005.

      {¶15} Appellant now appeals the original June 2, 2009 Sentencing Entry and the

September 7, 2010 Amended Sentencing Entry assigning as error:

      {¶16} “I. THE TRIAL COURT ERRED WHEN IT FAILED TO ISSUE A FINAL,

APPEALABLE ORDER THAT SET FORTH THE FOUR SUBSTANTIAL PROVISION

[SIC] PURSUANT TO STATE V. LESTER, 2011-OHIO-5204, 2011 WL 4862414, WITH

RESPECT     TO    FORFEITURE       SPECIFICATION ON         [SIC]   OF   APPELLANT’S

INDICTMENT.

      {¶17} “II. THE TRIAL COURT ERRED WHEN IT FAILED TO ISSUE A FINAL,

APPEALABLE ORDER THAT SET FORTH THE FOUR SUBSTANTIAL PROVISIONS

PURSUANT TO STATE V. LESTER, 2011-OHIO-5204, 2011 WL 4862414, WITH

RESPECT TO FORFEITURE SPECIFICATION TWO OF APPELLANT’S INDICTMENT.

      {¶18} “III. THE TRIAL COURT ERRED WHEN IT FAILED TO ISSUE A FINAL,

APPEALABLE ORDER THAT SET FORTH THE FOUR SUBSTANTIAL PROVISIONS

PURSUANT TO STATE V. LESTER, 2011-OHIO-5204, 2011 WL 4862414, WITH

RESPECT      TO    FORFEITURE       SPECIFICATION       THREE       OF   APPELLANT’S

INDICTMENT.

      {¶19} “IV. THE TRIAL COURT ERRED WHEN IT FAILED TO ISSUE A FINAL,

APPEALABLE ORDER WITH RESPEC [SIC] TO THE ODD NUMBER COUNTS IN

APPELLANT’S INDICTMENT, THEREBY VIOLATING STATE V. BAKER, 119 OHIO

ST.3d 197, 2008-OHIO-3330.
Richland County, Case No. 12CA0001                                                        5


       {¶20} “V. THE TRIAL COURT ERRED WHEN IT DENIED APPELLANT’S

MOTION FOR A REVISED SENTENCING ENTRY, WITH RESPECT TO ISSUEING

[SIC] A FINAL, APPEALABLER [SIC] ORDER IN REGARDS TO THE FEES TO BE

IMPOSED UNDER R.C. 2929.18.”

                                             I, II, III.

       {¶21} Appellant's first, second, and third assignments of error raise common and

interrelated issues; therefore, we will address the arguments together.

       {¶22} In entering a final appealable order in a criminal case, the trial court must

comply with Crim.R. 32(C), which states: “A judgment of conviction shall set forth the

plea, the verdict or findings, and the sentence. If the defendant is found not guilty or for

any other reason is entitled to be discharged, the court shall render judgment

accordingly. The judge shall sign the judgment and the clerk shall enter it on the journal.

A judgment is effective only when entered on the journal by the clerk.” Journalization of

the judgment of conviction pursuant to Crim.R. 32(C) starts the 30–day appellate clock

ticking. App.R. 4(A); see also State v. Tripodo (1977), 50 Ohio St.2d 124, 4 O.O.3d 280,

363 N.E.2d 719.

       {¶23} In State v. Baker 119 Ohio St.3d 197, 2008-Ohio-3330, the Ohio Supreme

Court held,

       {¶24} "We now hold that a judgment of conviction is a final appealable order

under R.C. 2502.02 when it sets forth (1) the guilty plea, the jury verdict, or the finding

of the court upon which the conviction is based; (2) the sentence; (3) the signature of

the judge; and (4) entry on the journal by the clerk of court. Simply stated, a defendant

is entitled to appeal an order that sets forth the manner of conviction and the sentence."
Richland County, Case No. 12CA0001                                                       6


       {¶25} Appellant asserts the trial court's original June 2, 2009 and amended

September 7, 2010 sentencing entries are not final appealable orders under the

holdings of State v. Baker and State v. Lester 130 Ohio St.3d 303, 2011-Ohio-5204,

because the trial court failed include all the substantial provisions of the sentence,

specifically the forfeiture specifications.

       {¶26} In State v. Lester, 130 Ohio St. 303, 2011-Ohio-5204, the Ohio Supreme

Court held,

       {¶27} “When the substantive provisions of [Criminal Rule 32(C)] are contained in

the judgment of conviction, namely, the fact of conviction, the sentence, the judge’s

signature, and the entry on the journal by the clerk, the trial court’s omission of how the

defendant’s conviction was effected, i.e., the ‘manner of conviction’ does not prevent the

judgment of conviction from being an order that is final and subject to appeal; language

as to manner of conviction is required only as a matter of form, provided the entry

includes all substantive provisions.”

       {¶28} The Indictment herein reads, "Count I, Engaging in a Pattern of Corrupt

Activity" and contains three specifications as to Count 1. Each specification subjects a

different vehicle to forfeiture under Count 1, each vehicle having been involved in the

offense of Engaging a Pattern of Corrupt Activity under Count 1.

       {¶29} The June 2, 2009 Sentencing Entry states as part of the sentence,

Appellant "shall forfeit 3 vehicles according to the indictment."

       {¶30} The September 7, 2010 Amended Sentencing Entry states, "The

defendant shall…forfeit 3 vehicles according to his conviction for the Forfeiture

Specification attached to Court 1 of the indictment."
Richland County, Case No. 12CA0001                                                       7


       {¶31} While     the   Amended      Entry    should    properly   read    "Forfeiture

Specification(s)", we find both the June 2, 2009 sentencing entry and the September 7,

2010 amended sentencing entry substantively set forth the sentence in conformity with

Criminal Rule 32(C) and Baker's one document rule. See Lester, supra.

       {¶32} This case is distinguishable from the decision of the Third District in State

v. Shults, No. 13-10-42, August 29, 2011, wherein the trial court did not make the

forfeiture order part of the original judgment entry of sentence.

       {¶33} We conclude the June 2, 2009 and September 7, 2010 sentencing entries

were final and appealable orders.

       {¶34} Accordingly, Appellant's first, second, and third assignments of error are

overruled.

                                              IV, V.

       {¶35} Upon review of Appellant's fourth and fifth assignments of error, the

arguments include issues which were previously raised or could have been previously

raised in prior proceedings before this Court. Therefore, we find the arguments raised

therein are barred from further consideration under the doctrine of res judicata.

       {¶36} The fourth and fifth assignments of error are overruled.
Richland County, Case No. 12CA0001                                            8


      {¶37} Appellant's sentence in the Richland County Court of Common Pleas is

affirmed.

By: Hoffman, J.

Delaney, P.J. and

Farmer, J. concur

                                       s/ William B. Hoffman _________________
                                       HON. WILLIAM B. HOFFMAN


                                       s/ Patricia A. Delaney _________________
                                       HON. PATRICIA A. DELANEY


                                       s/ Sheila G. Farmer __________________
                                       HON. SHEILA G. FARMER
Richland County, Case No. 12CA0001                                                  9


           IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
GARY D. WALKER                             :
                                           :
       Defendant-Appellant                 :         Case No. 12CA0001


       For the reasons stated in our accompanying Opinion, Appellant's sentence in the

Richland County Court of Common Pleas is affirmed. Costs to Appellant.




                                           s/ William B. Hoffman _________________
                                           HON. WILLIAM B. HOFFMAN


                                           s/ Patricia A. Delaney _________________
                                           HON. PATRICIA A. DELANEY


                                           s/ Sheila G. Farmer __________________
                                           HON. SHEILA G. FARMER